Citation Nr: 0315919	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  94-39 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a disability of the 
joints, other than the back, claimed as secondary to in-
service Agent Orange exposure.

4.  Entitlement to service connection for a liver disability, 
claimed as secondary to in-service Agent Orange exposure.

5.  Entitlement to service connection for a skin disability, 
claimed as secondary to in-service Agent Orange exposure.

6.  Entitlement to service connection for a stomach 
disability, claimed as secondary to in-service Agent Orange 
exposure.

7.  Entitlement to a total rating based on individual 
unemployability (TDIU) claimed as due to service-connected 
disabilities.

8.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a back disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESSES AT HEARINGS ON APPEAL

Appellant and Dr. R.C.G. and Dr. J.A.J., psychiatrists


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to March 
1968.  

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office 
(RO), dated in March 1992, April 1995, and June 1999.  

In June 2002, the Board denied entitlement to the benefits 
sought.  The veteran subsequently appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In December 2002, the parties filed a Joint Motion 
for Remand and to Stay Proceedings.  By Order dated December 
20, 2002, the Court granted the motion, vacating the Board's 
June 2002 decision and remanding for readjudication 
consistent with the motion.  In June 2003, the veteran's 
private attorney submitted an informal brief in support of 
benefits.  

REMAND

On review, the Board has determined that additional 
development is necessary in the current appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case is REMANDED to the RO for the following actions:

1.  The claims folder must be reviewed to 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the veteran must be 
notified of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claims, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2.  The veteran should be contacted and 
given another opportunity to submit 
specific and detailed information 
regarding his reported in-service 
stressors. Any such information should 
include his unit assignment, dates, 
places, detailed descriptions of the 
events, and the names and other 
identifying information concerning any 
individuals involved in the events.   

3.  Thereafter, the RO should forward any 
stressor information provided by the 
veteran, along with the stressor 
information already of record (the 
veteran reported various stressors in a 
statement in support of claim received in 
February 1993 and testimony provided at 
the March 1996 RO hearing), and copies of 
his service personnel records, to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), and request 
their assistance in verifying the 
reported stressors.

4.  If, and only if, the RO determines 
that the veteran engaged in combat with 
the enemy or that the record establishes 
the occurrence of any of the veteran's 
alleged stressors, the veteran should be 
afforded another VA psychiatric 
examination.  The claims folder, with any 
newly obtained evidence, must be reviewed 
in conjunction with the examination.  If 
the veteran is diagnosed with PTSD, the 
examiner should be requested to explain 
the sufficiency of each specific verified 
stressor relied upon for the diagnosis, 
the symptomatology relied upon for the 
diagnosis, the basis for the conclusion 
that the veteran's symptomatology was 
adequate to support a diagnosis of PTSD, 
and whether there is a causal nexus 
between any verified in-service 
stressor(s) and his current 
symptomatology.  If the veteran is 
diagnosed with a psychiatric disorder 
other than PTSD, the examiner should 
render an opinion as to whether this 
disorder is related to his period of 
active service or events therein.
  
5.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the following issues: 
a) entitlement to service connection for 
a psychiatric disability, to include 
PTSD; b) entitlement to service 
connection for sleep apnea; c) 
entitlement to service connection for a 
disability of the joints, other than the 
back, claimed as secondary to in-service 
Agent Orange exposure; d) entitlement to 
service connection for a liver 
disability, claimed as secondary to in-
service Agent Orange exposure; e) 
entitlement to service connection for a 
skin disability, claimed as secondary to 
in-service Agent Orange exposure; f) 
entitlement to service connection for a 
stomach disability, claimed as secondary 
to in-service Agent Orange exposure; g) 
entitlement to TDIU; and h) whether new 
and material evidence has been submitted 
sufficient to reopen a claim of 
entitlement to service connection for a 
back disability.  All applicable laws and 
regulations should be considered.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




